DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/03/2020 has been entered.
Response to Arguments
Applicant’s arguments filed 12/03/2020 have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a computer readable storage medium. Under the broadest reasonable interpretation and in light of the specification, a computer readable storage medium reads on a signal. The specification recites open-ended language such as “may be, for example, but not limited to, etc.” and does not specifically tie down the claimed invention to a particular medium. 
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
The dependent claims do not correct the issue and thus are subject to the same rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh, Nizar, et al. "Studying the factors affecting the risk of forest fire occurrence and applying neural networks for prediction." in view of Sainath, Tara N., et al. "Convolutional, long short-term memory, fully connected deep neural networks." further in view of Maeda, Eduardo Eiji, et al. "Predicting forest fire in the Brazilian Amazon using MODIS imagery and artificial neural networks." and Venkatraman US 2015/0009331 [herein Ven].
Regarding claims 1, 9, and 15, Hamadeh teaches “a computer-implemented method, the method comprising: receiving a request for a wildfire prediction for at least one geographical area” (pg. 522 right col. ¶1 “Forests cover 11.4% of the Lebanese land area which have been decreasing year after year and creating a critical problem on the national level. Attempting to put an end for this thread, we have embarked our study in the north of Lebanon at Kfarchakhna city which witnessed 26 fires in 2012” which entails receiving a request for wildfire prediction); 
“[generating, from the image data,] at least one biophysical indicator, each biophysical indicator providing [image-based] biophysical data for the at least one geographical area” (pg. 524 left col. last ¶ “We take 361 days of the year 2012, 80% for training data and 20% for testing data. The data analysis study shows the strong relationship between the four parameters (Temperature, wind speed, humidity and precipitation) and the fire danger, what pushes to take these 4 metrological parameters exclusively in the study”); 
 “using the LSTM to generate at least one prediction for wildfire risk for the at least one geographical area for an upcoming time period” (pg. 523 left col. ¶1 “The last part shows the importance of neural network in prediction forest fire at Kfarchakhna city and some future work. In short, neural network was adopted to predict the forest fire occurrence after showing good performance after using different training algorithms.”); and 
“providing the at least one prediction and the at least one corresponding prediction evaluation responsive to the request” (pg. 522 right col. ¶2 “Our modeling method, built on data miming technique using artificial neural network, is used to predict and thus avoid forest fire”).
Hamadeh however does not explicitly teach using an LSTN and CNN together. Sainath however teaches “providing the at least one biophysical indicator to a long short term memory (LSTM) network” (pg. 4581 §2.1 ¶4 “The input feature into the CNN has l contextual frames to the left and r to the right, and the CNN output is then passed to the LSTM. In order to ensure that the LSTM does not see more than 5 frames of future context, which would increase the decoding latency, we set r = 0 for CLDNN”), “the LSTM network including a convolutional neural network (CNN) for each of multiple LSTM units” (pg. 4581 fig. 1 
    PNG
    media_image1.png
    921
    494
    media_image1.png
    Greyscale
which shows a convolutional neural network for the LSTM network), “each LSTM unit and each CNN associated with a historical time period in a time series” (pg. 4581 §2.1 ¶4 “we use 2 LSTM layers, where each LSTM layer has 832 cells, and a 512 unit projection layer for dimensionality reduction. Unless otherwise indicated, the LSTM is unrolled for 20 time steps for training with truncated backpropagation through time (BPTT). In addition, the output state label is delayed by 5 frames, as we have observed with DNNs that information about future frames helps to better predict the current frame”); 
Therefore it would have been obvious before the effective filing date of the claimed invention to combine the teachings Hamadeh with that of Sainath since “of our choice of how to combine these layers is motivated by analysis in [4], which indicates that LSTM performance can be improved by providing better features to the LSTM (which the CNN layers provide through reducing spectral variance), as well as improving output predictions by making the mapping between hidden units and outputs deeper (which the DNN layers provide)” Sainath pg. 4580 right col. ¶3.
Both references however do not explicitly teach using overhead image data for generating the biophysical indicator. Maeda however teaches “retrieving image data for the at least one geographical area, wherein the image data includes overhead images of the at least one geographical area for at least one time point” (pg. 3 right col. ¶2 “
    PNG
    media_image2.png
    398
    661
    media_image2.png
    Greyscale
”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamadeh and Sainath with that of Maeda since a combination of known methods would yield predictable results that is, it is known in the art to use overhead imagery of an area in order to predict if a fire would occur. Thus the imagery of Maeda would operate in a normal and predictable manner with the systems of Hamadeh and Sainath.
All however do not teach using cross-entropy as an objective function. Ven however “evaluating the at least one prediction to generate at least one corresponding prediction evaluation by comparing the at least one prediction to ground truth data for the at least one geographical area using categorical cross-entropy as an objective function” ([0068] “The error of a particular configuration of the network can be determined by running all the training cases through the network, comparing the actual output generated with the desired or target outputs. The differences are combined together by an error function to give the network error. The most common error functions are the sum squared error (used for regression problems), where the individual errors of output units on each case are squared and summed together, and the cross entropy functions (used for maximum likelihood classification)”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Maeda, Hamadeh, and Sainath with that of Ven since a combination of known methods would yield predictable results. As shown in Ven, it is known in the art to compare predictions with training data (or ground truth data) by means of using cross entropy as an objective function. Thus with the data of the previous references, this technique and functionality would operate in a normal and predicable manner. 
Note that independent claims 9 and 15 recite the same substantial subject matter as independent claim 1 only differing in embodiment. The alternative embodiments of using a 
Regarding claims 2, 10, and 16, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Sainath further teaches “wherein the outputs of each CNN except a last CNN associated with a last historical time period are respectively provided to a CNN associated with a more recent time period in the time series” (
    PNG
    media_image3.png
    730
    437
    media_image3.png
    Greyscale
which shows that the convolutional layers receive the subsequent output from the previous unit, input Xt…etc.)

Regarding claims 3, 11, and 17, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Sainath further teaches “wherein the provided outputs of each CNN are outputs generated by a hidden layer of a respective CNN” (pg. 4581 fig. 1
    PNG
    media_image3.png
    730
    437
    media_image3.png
    Greyscale
wherein the convolutional layers contain hidden layers and the outputs are generated from these)

Regarding claims 4, 12, and 18, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Sainath further teaches “wherein the outputs of the last CNN are provided to a fully connected layer of the LSTM” (pg. 4581 fig. 1 
    PNG
    media_image3.png
    730
    437
    media_image3.png
    Greyscale
)

Regarding claims 5, 13, and 19, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Sainath further teaches “wherein the fully connected layer is used to generate the at least one prediction” (pg. 4580 right col. ¶2 “Then, the output of the last LSTM layer is fed to a few fully connected DNN layers, which transform the features into a space that makes that output easier to classify” wherein the classification is analogous to the prediction as they are both the output).
Regarding claims 6, 14, and 20, the Hamadeh, Sainath, Maeda, and Ven references references have been addressed above. Hamadeh further teaches “wherein the at least one prediction comprises a first output neuron and a second output neuron, the first output neuron and the second output neuron indicating a probability of a wildfire and a probability of no wildfire for the geographic area for an upcoming time period, respectively” (pg. 524 fig. 7 
    PNG
    media_image4.png
    545
    543
    media_image4.png
    Greyscale
as the neural network is doing a prediction, the output neuron would indicate the likelihood of an upcoming fire).
Regarding claim 7, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Hamadeh further teaches “wherein providing the at least one prediction comprises presenting prediction information on a map that displays the at least one geographic area” (pg. 523 fig. 2 
    PNG
    media_image5.png
    483
    566
    media_image5.png
    Greyscale
which shows a map of a geographic location. Displaying the prediction on a map would be inherent to the prediction of Hamadeh.)
Regarding claim 21, the Hamadeh, Sainath, Maeda, and Ven references have been addressed above. Ven further teaches “wherein evaluating the at least one prediction to generate at least one corresponding prediction evaluation by comparing the at least one prediction to ground truth data for the at least one geographical area using categorical cross- entropy as an objective function comprises: evaluating the at least one prediction to generate the at least one corresponding prediction evaluation by comparing the at least one prediction for the wildfire risk to the ground truth data for the at least one geographical area using categorical cross-entropy as the objective function, wherein the ground truth data comprises historical information about wildfires for the at least one geographical area” ([0068] “The error of a particular configuration of the network can be determined by running all the training cases through the network, comparing the actual output generated with the desired or target outputs. The differences are combined together by an error function to give the network error. The most common error functions are the sum squared error (used for regression problems), where the individual errors of output units on each case are squared and summed together, and the cross entropy functions (used for maximum likelihood classification).”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124